Case 8:20-cr-00188-JLS Document 53 Filed 09/03/21 Page 1 of 7 Page ID #:344
                Case 8:20-cr-00188-JLS Document 53 Filed 09/03/21 Page 2 of 7 Page ID #:345

 USA vs.      James Robert Schweitzer                               Docket No.:   SACR 20-00188-JLS



         3. The defendant shall cooperate in the collection of a DNA sample from the defendant;

         4. The defendant shall participate in mental health treatment, which may include evaluation and counseling, until
            discharged from the program by the treatment provider, with the approval of the Probation Officer;

         5. As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-ordered
            treatment to the aftercare contractors during the period of community supervision. The defendant shall
            provide payment and proof of payment as directed by the Probation Officer. If the defendant has no ability
            to pay, no payment shall be required;

         6. The defendant shall possess, have in his household, and/or use only those digital devices and internet accounts
            that have been disclosed to, and approved by, the Probation Office upon commencement of supervision. Any
            additions to digital devices or internet accounts are to be disclosed to, and approved by, the Probation Officer
            prior to the first use of the same. Disclosure shall include both usernames and passwords for all digital devices
            and internet accounts. Digital devices are defined as device capable of posting viewable content on the internet
            or storing content, including without limitation personal computers, tablet computers such as iPads,
            mobile/cellular telephones, personal data assistants, flash drives, external hard drives, and digital storage
            media. For purposes of these terms and conditions, digital devices do not include devices that cannot post
            viewable content on the internet or store content, such as audio equipment, health devices, ATMs, vehicles,
            and wireless headphones. For purposes of these terms and conditions, digital devices also do not include
            devices in the sole possession and/or use of any guests of the defendant’s household visiting for a period of
            no more than one week. Internet accounts are defined as any account which allows the posting, storage, or
            sending of content including without limitation to email accounts, cloud storage/services accounts, social
            media accounts, and other online forum accounts such as electronic bulletin boards. For purposes of these
            terms and conditions, internet accounts do not include banking and medical accounts, digital news
            subscriptions, consumer reports, LifeLock, and consumer information requests (e.g. accounts created to
            register for information on consumer websites). For digital devices and internet accounts provided by the
            defendant’s employer (provided that the defendant is employed by another person and not self-employed), the
            defendant is not required to obtain approval from the Probation Office prior to first-use but is required to
            provide notice to the Probation Officer prior to first use;

         7. The defendant may only access internet accounts, as defined in condition 6, through approved digital devices
            that have had monitoring software installed;

         8. After the Probation Officer has given the defendant approval to use a particular digital device or internet
            account, defendant need not notify the Probation Office about subsequent use of that particular digital device
            or internet account. The defendant shall, however, notify his Probation Officer of any additions to, removals
            from, or other modifications of the hardware or software on any digital device that the defendant causes to
            occur, within one week of that addition, removal or modification. The defendant shall not knowingly hide or
            encrypt files or data without specific prior approval from the Probation Officer;




CR-104 (docx 10/18)                      JUDGMENT & PROBATION/COMMITMENT ORDER                                       Page 2 of 7
                Case 8:20-cr-00188-JLS Document 53 Filed 09/03/21 Page 3 of 7 Page ID #:346

 USA vs.      James Robert Schweitzer                              Docket No.:   SACR 20-00188-JLS

         9. All cellular/mobile phones, computers, computer-related devices, their peripheral equipment, internet
            accounts, social media accounts, and cloud services accounts used by the defendant shall be subject to search
            and seizure. This shall not apply to items used at any employment site (provided that the defendant is
            employed by another person and not self-employed), which are maintained and monitored by the employer;

         10. The defendant must allow the Probation Officer to install computer monitoring software on any computer (as
             defined in 18 U.S.C. § 1030(e)(1)), digital device, or internet account used. The defendant shall comply with
             the rules and regulations of the Computer Monitoring Program and shall pay the cost of the program. This
             shall not apply to items used at any employment site, which are maintained and monitored by the employer;

         11. The defendant shall submit his person, property, house, residence, post office box, storage facility, vehicle,
             papers, computer, cellular telephone, other electronic communication or data storage devices or media,
             internet accounts, cloud service accounts, and effects to search at any time, by any probation officer or any
             law enforcement officer with or without a warrant and with or without reasonable suspicion or probable cause;

         12. The defendant must not knowingly create, possess, transmit, or view national defense information (as used in
             18 U.S.C. § 793) or classified information, including any document, record, material, or application containing
             national defense information or classified information. If defendant discovers national defense information or
             classified information on his digital devices or internet accounts, he will immediately notify the Probation
             Office and the FBI;

         13. The defendant shall not have another individual access the Internet on his behalf to send files or information
             from which he is restricted from sending himself, or access any Internet Service Provider account or other
             online service using someone else’s account, name, designation or alias; and

         14. The defendant shall abide by the terms of the Classified Information Nondisclosure Agreement and Security
             Debriefing signed by the defendant on November 19, 2003 (Bates JRS_00036) and August 6, 2014 (Bates
             JRS_00038).

//


//


//


//


//


//

CR-104 (docx 10/18)                      JUDGMENT & PROBATION/COMMITMENT ORDER                                      Page 3 of 7
                Case 8:20-cr-00188-JLS Document 53 Filed 09/03/21 Page 4 of 7 Page ID #:347

 USA vs.      James Robert Schweitzer                                        Docket No.:       SACR 20-00188-JLS

The drug testing condition mandated by statute is suspended based on the Court's determination that the defendant poses
a low risk of future substance abuse.

The Court authorizes the Probation Officer to disclose the Presentence Report, and any previous mental health evaluations
or reports, to the treatment provider. The treatment provider may provide information (excluding the Presentence report),
to State or local social service agencies (such as the State of California, Department of Social Service), for the purpose
of the client's rehabilitation.

The Court advised the defendant of his right to appeal.

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            09/03/2021
            Date                                                  U. S. District Judge Josephine L. Staton

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                  Clerk, U.S. District Court




            September 3, 2021                               By    M. Kunig
            Filed Date                                            Deputy Clerk




CR-104 (docx 10/18)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 4 of 7
                Case 8:20-cr-00188-JLS Document 53 Filed 09/03/21 Page 5 of 7 Page ID #:348

 USA vs.      James Robert Schweitzer                                                Docket No.:     SACR 20-00188-JLS



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local crime;    9.     The defendant must not knowingly associate with any persons
 2.    The defendant must report to the probation office in the federal                engaged in criminal activity and must not knowingly associate with
       judicial district of residence within 72 hours of imposition of a               any person convicted of a felony unless granted permission to do so
       sentence of probation or release from imprisonment, unless                      by the probation officer. This condition will not apply to intimate
       otherwise directed by the probation officer;                                    family members, unless the court has completed an individualized
 3.    The defendant must report to the probation office as instructed by the          review and has determined that the restriction is necessary for
       court or probation officer;                                                     protection of the community or rehabilitation;
 4.    The defendant must not knowingly leave the judicial district without     10.    The defendant must refrain from excessive use of alcohol and must
       first receiving the permission of the court or probation officer;               not purchase, possess, use, distribute, or administer any narcotic or
 5.    The defendant must answer truthfully the inquiries of the probation             other controlled substance, or any paraphernalia related to such
       officer, unless legitimately asserting his or her Fifth Amendment               substances, except as prescribed by a physician;
       right against self-incrimination as to new criminal conduct;             11.    The defendant must notify the probation officer within 72 hours of
 6.    The defendant must reside at a location approved by the probation               being arrested or questioned by a law enforcement officer;
       officer and must notify the probation officer at least 10 days before    12.    For felony cases, the defendant must not possess a firearm,
       any anticipated change or within 72 hours of an unanticipated change            ammunition, destructive device, or any other dangerous weapon;
       in residence or persons living in defendant’s residence;                 13.    The defendant must not act or enter into any agreement with a law
 7.    The defendant must permit the probation officer to contact him or her           enforcement agency to act as an informant or source without the
       at any time at home or elsewhere and must permit confiscation of                permission of the court;
       any contraband prohibited by law or the terms of supervision and         14.    As directed by the probation officer, the defendant must notify
       observed in plain view by the probation officer;                                specific persons and organizations of specific risks posed by the
 8.    The defendant must work at a lawful occupation unless excused by                defendant to those persons and organizations and must permit the
       the probation officer for schooling, training, or other acceptable              probation officer to confirm the defendant’s compliance with such
       reasons and must notify the probation officer at least ten days before          requirement and to make such notifications;
       any change in employment or within 72 hours of an unanticipated          15.    The defendant must follow the instructions of the probation officer
       change;                                                                         to implement the orders of the court, afford adequate deterrence from
                                                                                       criminal conduct, protect the public from further crimes of the
                                                                                       defendant; and provide the defendant with needed educational or
                                                                                       vocational training, medical care, or other correctional treatment in
                                                                                       the most effective manner.




CR-104 (docx 10/18)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                         Page 5 of 7
                Case 8:20-cr-00188-JLS Document 53 Filed 09/03/21 Page 6 of 7 Page ID #:349

 USA vs.      James Robert Schweitzer                                            Docket No.:     SACR 20-00188-JLS



   X The defendant must also comply with the following special conditions (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

           When supervision begins, and at any time thereafter upon request of the Probation Officer, the defendant must produce to the
 Probation and Pretrial Services Office records of all bank or investments accounts to which the defendant has access, including any business
 or trust accounts. Thereafter, for the term of supervision, the defendant must notify and receive approval of the Probation Office in advance
 of opening a new account or modifying or closing an existing one, including adding or deleting signatories; changing the account number or
 name, address, or other identifying information affiliated with the account; or any other modification. If the Probation Office approves the
 new account, modification or closing, the defendant must give the Probation Officer all related account records within 10 days of opening,
 modifying or closing the account. The defendant must not direct or ask anyone else to open or maintain any account on the defendant’s behalf.


         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 6 of 7
                Case 8:20-cr-00188-JLS Document 53 Filed 09/03/21 Page 7 of 7 Page ID #:350

 USA vs.      James Robert Schweitzer                                           Docket No.:       SACR 20-00188-JLS




                                                                    RETURN

I have executed the within Judgment and Commitment as follows:
  Defendant delivered on                                                                     to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal




                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date

CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 7 of 7
